Exhibit 10.3

MASTER TRANSACTION AGREEMENT

MASTER TRANSACTION AGREEMENT (this “Agreement”) dated as of May 21, 2009,
between THE UNITED STATES DEPARTMENT OF THE TREASURY (“UST”), GMAC LLC (“GMAC”),
U.S. DEALER AUTOMOTIVE RECEIVABLES TRANSITION LLC (the “LLC”) and CHRYSLER LLC
(“Chrysler”).

Background

WHEREAS, Chrysler LLC (“Chrysler”) and certain of its Subsidiaries have filed
voluntary petitions under Chapter 11 of the U.S. Bankruptcy Code in U.S.
Bankruptcy Court for the Southern District of New York (the “Chrysler Bankruptcy
Filing”, and such bankruptcy cases, the “Cases”, and such court, the “Bankruptcy
Court”) and are seeking to complete a sale of substantially all of their assets
under Section 363 of the Bankruptcy Code (the “Chrysler Bankruptcy”).

WHEREAS, in connection with the Chrysler Bankruptcy Filing, Chrysler and GMAC
have entered into a binding Master Automotive Financing Agreement (the “MAFA”)
pursuant to which GMAC will make available wholesale inventory and retail
financing accommodations to Chrysler dealers and customers on a semi-exclusive
basis on the terms and subject to the conditions set forth therein.

WHEREAS, the UST has pledged to support GMAC in promoting the availability of
credit for dealers and retail customers by making liquidity and capital
available and by providing the capitalization that GMAC requires to support the
Chrysler business in connection with which UST will provide certain financing
accommodations to Chrysler and pursuant to which Chrysler will transfer certain
funds to LLC which will be used solely to reimburse GMAC and its Subsidiaries
for certain losses that may be incurred in connection with the foregoing and as
otherwise provided for herein.

THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:

Terms and Conditions

 

1. DEFINITIONS AND INTERPRETATIONS

1.1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Aggregate Funding Amount” means, as of any date of determination, (i) the sum
of the Initial Transfer, the Second Transfer (if such transfer shall have
occurred pursuant to Section 2.1) and any Additional Transfers, less (ii) the
Reduction Amount (if the Reduction shall have occurred pursuant to
Section 6.1(d)).



--------------------------------------------------------------------------------

“Available Amount” means, as of any date of determination, the applicable
Maximum Amount less the Aggregate Funding Amount on the date of such
determination.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under United States federal law or the
law of the State of New York.

“Chrysler Dealer” means any dealer selling vehicles manufactured by Chrysler or
any of its Subsidiaries, or by Reorganized Chrysler that was, as of the date of
the Chrysler Bankruptcy Filing, financed by Chrysler Financial Services Americas
LLC or any of its Subsidiaries.

“Chrysler Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or financial condition of Chrysler and its
consolidated Subsidiaries taken as a whole; provided, however, that Chrysler
Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the Closing Date in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which Chrysler and
its Subsidiaries operate, (B) changes or proposed changes after the Closing Date
in generally accepted accounting principles in the United States (“GAAP”) or
regulatory accounting requirements, or authoritative interpretations thereof, or
(C) changes or proposed changes after the Closing Date in securities, banking
and other laws of general applicability or related policies or interpretations
of Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on Chrysler and its consolidated Subsidiaries taken as a whole
relative to comparable U.S. automotive manufacturers); or (ii) the ability of
Chrysler to consummate the transactions contemplated by this Agreement and
perform its obligations hereunder on a timely basis.

“Dealer Review Period” means the period running from the Closing Date to the
date that is six months after the Closing Date.

“Deficiency Amount Notice” means a certificate by an authorized officer of LLC
stating (i) that the cash balance then in the Loss Sharing Payment Account is
not greater than $75 million and (ii) the amount required to bring the cash
balance in the Loss Sharing Payment Account to $100 million (the “Deficiency
Amount”), and in each case certifying that the amounts set forth in such
certificate are true and correct.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity, ownership or
profits of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“GM Dealer” means any dealer selling vehicles manufactured by General Motors
Corporation or its Subsidiaries (or any successor thereto) that was, as of the
date of the Chrysler Bankruptcy Filing, financed by Chrysler Financial Services
Americas LLC or any of its Subsidiaries.

“GMAC Knowledge” means the actual knowledge of the Chief Executive Officer of
GMAC.

“GMAC Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or financial condition of GMAC and its
consolidated Subsidiaries taken as a whole; provided, however, that GMAC
Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the Closing Date in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which GMAC and its
Subsidiaries operate, (B) changes or proposed changes after the Closing Date in
generally accepted accounting principles in the United States (“GAAP”) or
regulatory accounting requirements, or authoritative interpretations thereof, or
(C) changes or proposed changes after the Closing Date in securities, banking
and other laws of general applicability or related policies or interpretations
of Governmental Entities (in the case of each of these clauses (A), (B) and (C),
other than changes or occurrences to the extent that such changes or occurrences
have or would reasonably be expected to have a materially disproportionate
adverse effect on GMAC and its consolidated Subsidiaries taken as a whole
relative to comparable U.S. banking or financial services organizations); or
(ii) the ability of GMAC to consummate the transactions contemplated by this
Agreement and perform its obligations hereunder on a timely basis.

“Governmental Entities” means all foreign, federal, state, provincial, local or
other governmental or administrative authority or regulatory body of competent
jurisdiction, or any court, tribunal, judicial or arbitral body.

“LLC Agreement” means the Limited Liability Company Operating Agreement, dated
as of the date hereof and attached as Exhibit A, of LLC, as it may be amended,
modified, supplemented or superseded from time to time.

“Losses” means any and all losses, liabilities, costs, interest, settlement
payments, awards, judgments, costs, fees, fines, penalties, damages, expenses,
deficiencies or other charges or expenses.

“Maximum Amount” means $600,000,000; provided that on and after the date of a
Successful Restructuring Transaction, the Maximum Amount shall mean the lesser
of (i) $450,000,000 or (ii) 90% of the aggregate principal amount of all
Qualifying Dealer Loans then outstanding.

 

- 3 -



--------------------------------------------------------------------------------

“Non-Underwritten Dealers” means Chrysler Dealers, GM Dealers and Other OEM
Dealers that GMAC or any GMAC Subsidiary agreed as of the Closing Date to
evaluate for inclusion in a financing relationship underwritten by GMAC or any
GMAC Subsidiary, and that GMAC or the applicable GMAC Subsidiary declines to
offer dealer financing prior to the conclusion of the Dealer Review Period.

“Other OEM Dealer” means any dealer selling vehicles manufactured by any
manufacturer other than Chrysler or General Motors Corporation or any of their
respective Subsidiaries that was, as of the date of the Chrysler Bankruptcy
Filing, financed by Chrysler Financial Services Americas LLC or any of its
Subsidiaries.

“Other OEM Dealer Loan” means a loan funded during the period commencing on the
Closing Date and ending on the Trigger Date by GMAC or any GMAC Subsidiary to an
Other OEM Dealer to finance such dealer’s acquisition of a new vehicle
manufactured by any manufacturer other than Chrysler, General Motors Corporation
or any of their respective Subsidiaries or any used vehicle of any manufacturer.

“Outstanding Loan Amount” means, as of any date, the aggregate principal amount
of all Qualifying Dealer Loans, all Disqualified Dealer Loans and all Other OEM
Dealer Loans then outstanding.

“Permitted Investments” means (a) direct obligations of the United States of
America or obligations the principal of and the interest on which are
unconditionally guaranteed by the United States of America, in either case
maturing within one year from the date of purchase; (b) certificates of deposit
which mature within 30 days, issued by any U.S. bank, bank and trust company, or
national banking association with capital in excess of $500 million and which
has short-term and long-term debt ratings assigned by Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc. and Moody’s Investors
Service, Inc. or, if such organizations no longer exist, any similar rating
agency, in one of the two highest rating categories; and (c) money market funds
that are (i) invested solely in direct obligations of the United States of
America or obligations the principal of and the interest on which are
unconditionally guaranteed by the United States of America and (ii) which have
short-term debt ratings assigned by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and Moody’s Investors Service, Inc.
or, if such organizations no longer exist, any similar rating agency, of the
highest rating category.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof, or any other entity whatsoever.

“Qualifying Dealer Loan” means a loan funded during the period commencing on the
Closing Date and ending on the Trigger Date by GMAC or any GMAC Subsidiary to a
Chrysler Dealer or a GM Dealer to finance such dealer’s acquisition of a vehicle
manufactured by Chrysler or Reorganized Chrysler or any of their respective
Subsidiaries or General Motors Corporation or any of its Subsidiaries,
respectively, or any used vehicle of any manufacturer; provided, that all loans
funded and outstanding to an Underwritten Dealer or a Non-Underwritten

 

- 4 -



--------------------------------------------------------------------------------

Dealer for which there is a valid and enforceable repurchase agreement with
Reorganized Chrysler or General Motors Corporation or any of its Subsidiaries
(or any successor thereto), as applicable, with respect to the underlying
vehicles shall be deemed not to be Qualifying Dealer Loans after the occurrence
of a Successful Restructuring Transaction (“Disqualified Dealer Loans”);
provided further, however, that any Losses incurred by GMAC or any GMAC
Subsidiary as a result of fraud committed by (i) the Chrysler Dealers or GM
Dealers in respect of Disqualified Dealer Loans or (ii) the Other OEM Dealers in
respect of Other OEM Dealer Loans shall, in each case, be deemed to be
Qualifying Losses and such loans shall be deemed to be Qualifying Dealer Loans
but only to the extent of such fraud-related Losses and fifty percent (50%) of
the costs related to the exercise of remedies with respect thereto.

“Qualifying Losses” means any Losses incurred in connection with a Qualifying
Dealer Loan funded by GMAC or any GMAC Subsidiaries to an Underwritten Dealer or
a Non-Underwritten Dealer, including, without limitation, (i) any Losses
relating to fraud, (ii) fifty percent (50%) of any Losses related to the
exercise of remedies with respect to any Qualifying Dealer Loan, and
(iii) Losses representing the difference between (x) the amount of a Qualifying
Dealer Loan funded to an Underwritten Dealer or a Non-Underwritten Dealer, as
the case may be, and (y) the gross amount recovered by GMAC or any GMAC
Subsidiary in respect of such Qualifying Dealer Loan after GMAC or the
applicable GMAC Subsidiary has exhausted reasonable remedies (other than any
reimbursement pursuant hereto) for portions of such Losses, including, without
limitation, but subject to GMAC’s business practices for loans that are not
subject to reimbursement by LLC, the sale of the vehicle and recovery of any
deficiency claim in related bankruptcy proceedings as well as recourse to any
repurchase agreement with Chrysler or Reorganized Chrysler, as the case may be.

“Reorganized Chrysler” means any person to whom Chrysler transfers (by merger,
consolidation, reorganization or otherwise) all or a significant portion of its
and its Subsidiaries’ assets in connection with the Chrysler Bankruptcy.

“SEC” means the United States Securities and Exchange Commission.

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such Person or a subsidiary of
such Person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or Persons performing similar functions with
respect to such entity, is directly or indirectly owned by such Person and/or
one or more subsidiaries thereof. For the avoidance of doubt, LLC is a
Subsidiary of GMAC.

“Successful Restructuring Transaction” means the sale of all or substantially
all of the assets of Chrysler and its Subsidiaries to New Carco Acquisition LLC
(“New Chrysler”) pursuant to that certain Master Transaction Agreement, dated as
of April 30, 2009, by and among Fiat S.p.A., New Chrysler, Chrysler and certain
of Chrysler’s subsidiaries , or any other sale of all or substantially all of
the assets of Chrysler and its Subsidiaries in a substantially similar
transaction pursuant to which this Agreement is assumed by the purchaser in such
transaction.

 

- 5 -



--------------------------------------------------------------------------------

“Trigger Date” means the later to occur of (x) the consummation of a Successful
Restructuring Transaction and (y) the completion of the Dealer Review Period.

“Underwritten Dealers” means Chrysler Dealers, GM Dealers and Other OEM Dealers
to which GMAC or any GMAC Subsidiary has agreed to offer wholesale inventory
financing on an underwritten basis during or at the conclusion of the Dealer
Review Period.

1.2. Interpretations. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” “Annexes” or “Schedules” such reference shall be to a
Recital, Article or Section of, or Annex or Schedule to, this Agreement, unless
otherwise indicated. The terms defined in the singular have a comparable meaning
when used in the plural, and vice versa. References to “herein”, “hereof”,
“hereunder” and the like refer to this Agreement as a whole and not to any
particular section or provision, unless the context requires otherwise. The
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References in this Agreement to loans funded by or
Losses of GMAC shall include loans funded by or Losses of GMAC Subsidiaries, as
applicable.

 

2. FUNDING; CLOSING

2.1. Initial Transfer. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, on the Closing Date, Chrysler
shall transfer to LLC $50,000,000 in immediately available funds without
condition or deduction for any defense, recoupment, set off or counterclaim (the
“Initial Transfer”) and hereby commits to transfer to LLC, subject only to the
satisfaction by UST of its obligations set forth in section 6.5 hereof and the
approval of the Bankruptcy Court presiding over the Cases, an additional
$550,000,000 in immediately available funds without condition or deduction for
any defense, recoupment, set off or counterclaim on or prior to May 22, 2009
(the “Second Transfer”).

2.2. Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the Initial Transfer (the “Closing”) will take place
at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York,
New York, at 5:00 p.m. New York City Time on May 21, 2009, or at such other
place, time and date as shall be agreed between GMAC, Chrysler and UST. The time
and date on which the Closing occurs is referred to in this Agreement as the
“Closing Date.”

 

- 6 -



--------------------------------------------------------------------------------

3. REPRESENTATIONS OF LLC

Except as set forth on Schedule A attached hereto, LLC represents and warrants
as of the Closing Date as follows:

3.1. Organization and Good Standing. LLC has been duly formed and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the necessary power and authority to own its properties
and conduct its business in all material respects as currently conducted. LLC
Agreement and all amendments thereto, copies of which have been provided to
Chrysler and UST, are true, complete and correct copies of such documents as in
full force and effect as of the date of this representation. LLC does not have
any employees.

3.2. Capitalization. All of the issued and outstanding membership interests of
LLC (including securities convertible into, or exercisable or exchangeable for,
equity securities of LLC) (the “Common Membership Interests”) are owned by GMAC.
The Common Membership Interests have been duly authorized and are validly issued
and outstanding and were not issued in violation of any preemptive rights. As of
the date hereof, LLC does not have outstanding any securities or other
obligations providing the holder the right to acquire any membership interests
other than the Common Membership Interests and GMAC has not made any other
commitment to authorize, issue or sell any membership interests other than
pursuant hereto.

3.3. Authorization, Enforceability.

(a) LLC has the requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance by LLC of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of LLC and its members, and no further approval or
authorization is required on the part of LLC. Assuming due authorization,
execution and delivery of this Agreement by the other parties hereto, this
Agreement is a valid and binding obligation of LLC enforceable against LLC in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity (the “Bankruptcy Exceptions”). Assuming due authorization,
execution and delivery of this Agreement by the other parties hereto, this
Agreement will constitute a valid and binding agreement of LLC enforceable
against LLC in accordance with its terms, subject to the Bankruptcy Exceptions.

(b) The execution, delivery and performance by LLC of this Agreement and the
consummation of the transactions contemplated hereby and compliance by LLC with
the provisions hereof, will not (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest,

 

- 7 -



--------------------------------------------------------------------------------

charge or encumbrance upon any of the properties or assets of LLC under any of
the terms, conditions or provisions of its organizational documents, or
(B) violate any statute, rule or regulation or any judgment, ruling, order,
writ, injunction or decree applicable to LLC or any of its respective properties
or assets except for those occurrences that, individually or in the aggregate,
have not had and would not reasonably be expected to have a material adverse
effect on LLC.

 

4. REPRESENTATIONS OF GMAC

Except as set forth on Schedule A attached hereto, GMAC represents and warrants
as of the Closing Date as follows:

4.1. Organization and Good Standing. GMAC has been duly formed and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the necessary power and authority to own its properties
and conduct its business in all material respects as currently conducted. GMAC’s
Fourth Amended and Restated Limited Liability Company Operating Agreement and
all amendments thereto (the “GMAC LLC Agreement”), copies of which have been
provided to UST, are true, complete and correct copies of such documents as in
full force and effect as of the date of this representation.

4.2. Authorization, Enforceability.

(a) GMAC has the requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder. The execution, delivery
and performance by GMAC of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of GMAC and its members, and no further approval or
authorization is required on the part of GMAC. This Agreement is a valid and
binding obligation of GMAC enforceable against GMAC in accordance with its
terms, except as the same may be limited by the Bankruptcy Exceptions. Assuming
due authorization, execution and delivery of such documents by the other parties
hereto, this Agreement will constitute a valid and binding agreement of GMAC
enforceable against GMAC in accordance with its terms, subject to the Bankruptcy
Exceptions.

(b) The execution, delivery and performance by GMAC of this Agreement and the
consummation of the transactions contemplated hereby and compliance by GMAC with
the provisions hereof, will not (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
GMAC under any of the terms, conditions or provisions of its organizational
documents, or (B) violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to LLC or any of its
respective properties or assets, in each case except for those occurrences that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a GMAC Material Adverse Effect.

 

- 8 -



--------------------------------------------------------------------------------

5. REPRESENTATIONS OF CHRYSLER

Except as set forth on Schedule B attached hereto, Chrysler represents and
warrants as of the Closing Date as follows:

5.1. Organization and Good Standing. Chrysler has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with the necessary power and authority to own its
properties and conduct its business in all material respects as currently
conducted. Chrysler’s Limited Liability Company Operating Agreement and all
amendments thereto (the “Chrysler LLC Agreement”), copies of which have been
provided to GMAC and UST, are true, complete and correct copies of such
documents as in full force and effect as of the date of this representation.

5.2. Authorization, Enforceability.

(a) Subject to the approval of the Bankruptcy Court presiding over the Cases,
(A) Chrysler has the requisite power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder, (B) the execution,
delivery and performance by Chrysler of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of Chrysler and its members, and no further approval or
authorization is required on the part of Chrysler, including any authorizations
required under, or with respect to, the Cases and (C) assuming due
authorization, execution and delivery of such documents by the other parties
hereto, this Agreement will constitute a valid and binding agreement of Chrysler
enforceable against Chrysler in accordance with its terms.

(b) Subject to the approval of the Bankruptcy Court presiding over the Cases,
the execution, delivery and performance by Chrysler of this Agreement and the
consummation of the transactions contemplated hereby and compliance by Chrysler
with the provisions hereof, will not (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
Chrysler under any of the terms, conditions or provisions of its organizational
documents, or (B) violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to Chrysler or any of its
respective properties or assets, in each case except for those occurrences that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Chrysler Material Adverse Effect on Chrysler.

 

- 9 -



--------------------------------------------------------------------------------

6. OTHER AGREEMENTS

From the Closing Date until the earlier of the Termination Date and the first
date, following the making of the Second Transfer, upon which no amounts remain
in the Loss Sharing Payment Account, except as set forth on Schedule A attached
hereto:

6.1. Loss Sharing Payment Account.

(a) LLC shall deposit into, and hold all of the proceeds of the Initial
Transfer, the Second Transfer and any Additional Transfers in an account of LLC
with a bank reasonably acceptable to Chrysler, it being understood that an
account at JPMorgan Chase Bank, N.A. is acceptable to each party hereto (such
account, the “Loss Sharing Payment Account”), subject to the terms and
conditions set forth in this Agreement. LLC may invest and reinvest funds held
in the Loss Sharing Payment Account in any Permitted Investment. All funds
deposited in the Loss Sharing Payment Account shall be held in such account
until disbursed in accordance with this Agreement. All earnings, interest and
income on any Permitted Investment shall be added to the Loss Sharing Payment
Account. Any loss or expense incurred in connection with or as a result of a
Permitted Investment will be borne by the Loss Sharing Payment Account. All
income on the funds in the Loss Sharing Account shall be for the benefit of
Chrysler, and Chrysler shall report such income for tax purposes and pay, or
cause to be paid, any resulting taxes. Except as expressly provided herein, none
of GMAC, Chrysler or UST shall have any right, title or interest in or
possession of any of the amounts held in the Loss Sharing Payment Account prior
to the disbursement of such funds in accordance with the terms of this
Agreement.

(b) Funds in the Loss Sharing Payment Account shall, subject to the terms and
conditions of this Agreement, be used to reimburse GMAC or any GMAC Subsidiary
for Qualifying Losses. As promptly as practicable, and in any event within two
Business Days, following receipt of a Qualifying Loss Report from GMAC or any
GMAC Subsidiary, LLC shall reimburse GMAC or the applicable GMAC Subsidiary for
any Qualifying Losses from funds held in the Loss Sharing Payment Account (any
such payment, a “Loss Sharing Payment”) in the amount of 90% of such Qualifying
Losses, subject to approval by the Board of Governors of the Federal Reserve
System (the “Fed Approval”); provided that in the event that the Fed Approval
shall not be obtained as of the Closing Date, LLC shall reimburse GMAC or any
GMAC Subsidiary for 100% of GMAC’s or the applicable GMAC Subsidiary’s
Qualifying Losses up to an aggregate amount of $100 million and 90% of such
Qualifying Losses thereafter. Under no circumstances will GMAC or any of its
Subsidiaries have any obligation to repay or reimburse LLC, Chrysler or the UST
for any Loss Sharing Payments.

(c) In addition to making Loss Sharing Payments, LLC may make withdrawals from
the Loss Sharing Payment Account to make payments to GMAC or any GMAC Subsidiary
to the extent of any tax obligations, including tax distribution obligations, of
LLC, GMAC or any GMAC Subsidiary in respect of income earned on amounts in the
Loss Sharing Payment Account or otherwise earned by LLC (an “Income Tax
Obligation”). In addition to any GMAC Income Tax Obligations, LLC shall from
time to time make withdrawals from the Loss Sharing Payment Account and make
payments to Chrysler to the extent of any tax obligations, including tax
distribution obligations, of Chrysler in respect of income earned on amounts in
the Loss Sharing Payment Account, provided that in no event shall the amount of
any such withdrawals exceed the income earned on amounts in the Loss Sharing
Payment Account and provided further that Chrysler documents to the reasonable
satisfaction of the LLC the amount of such tax obligations.

 

- 10 -



--------------------------------------------------------------------------------

(d) Within one Business Day following the date of the consummation of a
Successful Restructuring Transaction, LLC shall disburse to Chrysler (the
“Reduction”), from amounts deposited in the Loss Sharing Payment Account, an
amount of cash equal to the excess of the amount then deposited in the Loss
Sharing Payment Account over $100,000,000 (the amount of such disbursement, the
“Reduction Amount” and the date of such disbursement, the “Reduction Date”).

(e) On and after the Reduction Date, Chrysler hereby commits to make Additional
Transfers (as defined below) to LLC from time to time in immediately available
funds without condition or deduction for any defense, recoupment, set off or
counterclaim, provided that as a result of any such Additional Transfer, the
Aggregate Funding Amount shall not exceed the Maximum Amount (the “Commitment”).
For the avoidance of doubt, Chrysler’s obligations with respect to the
Commitment and making Additional Transfers shall be subject only to the receipt
of Deficiency Amount Notices from LLC in accordance with Section 6.1(f).

(f) Within three Business Days following the receipt of a Deficiency Amount
Notice from LLC, Chrysler shall transfer to LLC in immediately available funds,
without condition or deduction for any defense, recoupment, set off or
counterclaim, an amount equal to the Deficiency Amount set forth in the
Deficiency Amount Notice (each such transfer an “Additional Transfer”); provided
that in no event shall Chrysler be obligated to transfer any amounts in excess
of the Available Amount at the time of such funding. Upon receipt of any
Additional Transfer, LLC shall deliver to Chrysler a written acknowledgment of
such receipt.

(g) On the Termination Date, LLC shall disburse to Chrysler all funds held in
the Loss Sharing Payment Account on such date, as reduced by the amount of any
Income Tax Obligations. To the extent that the Loss Sharing Payment Account
contains securities or other property, LLC shall sell such securities or other
property for cash and include such cash proceeds in its disbursement to
Chrysler. For the avoidance of doubt, LLC shall not be liquidated, dissolved, or
wound up prior to the Termination Date. In no event will GMAC or LLC have any
obligation to make any payments to Chrysler or UST in excess of the amount held
in the Loss Sharing Payment Account at any given time.

(h) GMAC shall deliver to each of LLC, Chrysler and UST (at the addresses set
forth in Section 8.5) on a monthly basis a certificate of an authorized officer
of GMAC attaching and certifying as true and correct (a) a report setting forth
any Qualifying Losses for such month, together with supporting documentation
relating to such Qualifying Losses and loss reimbursement calculations relating
thereto (a “Qualifying Loss Report”), (b) a report of the aggregate principal
amount of Qualifying Dealer Loans then outstanding to Underwritten Dealers and
Non-Underwritten Dealers and (c) the balance of the Loss Sharing Payment
Account.

6.2. Restricted Payments. LLC shall not, without the prior written consent of
Chrysler, declare or pay any distribution (preferred or otherwise) or make any
other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of LLC’s
Equity Interests or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any of LLC’s Equity Interests, or set aside any amount for any
such purpose; provided that LLC shall be permitted to make all Loss Sharing
Payments and payments of Income Tax Obligations pursuant to this Agreement. For
the avoidance of doubt, LLC shall

 

- 11 -



--------------------------------------------------------------------------------

not use the Loss Sharing Payment Account to pay the fees and expenses of GMAC or
LLC in connection with the initial negotiation of and any subsequent
negotiation, modification or amendment of this Agreement or any related
Agreement.

6.3. Transfer or Issuance of Equity Interests. GMAC shall not, and shall not
permit LLC to, in each case without the prior written consent of UST, sell,
transfer or issue Equity Interests of LLC, other than any transfer to a GMAC
Subsidiary. GMAC or a GMAC Subsidiary shall at all times remain the sole holder
of any issued and outstanding common membership interests of LLC.

6.4. LLC Agreement. Concurrently with the Closing, GMAC shall enter into the LLC
Agreement as the sole member of LLC.

6.5. UST hereby covenants to make available to Chrysler pursuant to the Second
Lien Secured Priming Superiority Debtor-in-Possession Credit Agreement, dated as
of May 5, 2009, by and among Chrysler and the several lenders from time to time
parties thereto (the “DIP Credit Agreement”), funds sufficient for Chrysler to
make the Second Transfer to LLC on or prior to May 22, 2009, subject only to
(i) Chrysler’s delivery to UST of a “Borrowing Notice” and a “Use of Proceeds
Statement” (each as defined in the DIP Credit Agreement, and together the “DIP
Deliverables”) and (ii) the approval of a “Final Order” (as defined in the
DIP Credit Agreement) approving an increase in the “Commitment” (as defined in
the DIP Credit Agreement) by at least $600 million (the “Final Order
Approval”). Chrysler hereby covenants and agrees to (i) make the Initial
Transfer to LLC on the Closing Date and, subject to approval by the Bankruptcy
Court presiding over the Cases, to make the Second Transfer to LLC on or prior
to May 22, 2009 and (ii) to deliver the DIP Deliverables (conditioned only on
the Final Order Approval) to UST on the Closing Date.

6.6. Chrysler and UST hereby covenant to use their respective reasonable best
efforts to cause the Bankruptcy Court presiding over the Cases to enter in the
Cases on or prior to May 22, 2009, an order in form and substance satisfactory
to GMAC in its sole discretion, that, inter alia, approves Chrysler’s entry into
this Agreement, the transactions described herein and the arrangements related
to the financial accommodations described in Section 2.1 hereof. Without
limiting the foregoing, in the event that the Second Transfer shall not have
occurred on or prior to May 22, 2009, the parties hereto shall work together in
good faith and use their reasonable best efforts to develop and implement an
alternative structure to provide GMAC with substantially equivalent economic
benefits as the arrangements set forth herein, it being understood that in the
event such an alternative structure is not developed and implemented, GMAC may
be unable to continue to provide financing under the MAFA on an ongoing basis.

 

- 12 -



--------------------------------------------------------------------------------

6.7. Books and Records. LLC shall keep, or cause to be kept accurate books and
records of account of LLC reflecting all transaction with respect to the Loss
Sharing Payment Account. Such books and records of LLC shall at all times be
maintained or made available at the principal office of GMAC.

 

7. CONDITIONS TO THE OBLIGATIONS OF CHRYSLER

7.1. Closing Conditions. The obligations of Chrysler to make the Initial
Transfer shall be subject to the fulfillment (or waiver by Chrysler) at or prior
to the Closing of each of the following conditions:

(a) (i) the representations and warranties of GMAC and LLC set forth in Sections
3 and 4 of this Agreement shall be true and correct in all material respects as
though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all material respects as of such
other date) and (ii) GMAC and LLC shall have performed in all material respects
all obligations required to be performed by it under this Agreement at or prior
to the Closing; and

(b) Chrysler and UST shall have received a certificate signed on behalf of each
of GMAC and LLC by a senior executive officer of each entity certifying to the
effect that the conditions set forth in Section 7.1(a) have been satisfied.

 

8. TERMINATION

This Agreement shall terminate upon the fourth anniversary of the date hereof
(the “Termination Date”) or at any time by the written agreement of UST,
Chrysler, LLC and GMAC, provided that in any event Section 6.7 of this Agreement
shall survive such termination. Other than as set forth in this Section 7, no
party shall have the right to terminate this Agreement unilaterally as to itself
or any other party.

 

9. MISCELLANEOUS

9.1. No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
LLC, GMAC, Chrysler and any United States Governmental Entity any benefit, right
or remedies.

9.2. Non-Transferable; Successors. The Commitment is solely for the benefit of
LLC and GMAC and shall not inure to the benefit of any other Person (except on a
Company Conversion (as defined in the GMAC LLC Agreement), to the successor
corporation resulting from such Company Conversion). Neither the Commitment nor
any other right or obligation hereunder may be assigned, pledged or otherwise
transferred, in whole or in part, to any Person without the prior written
consent of the other parties hereto, provided that, for the avoidance of doubt,
GMAC may collect Loss Sharing Payments on behalf of, or direct that Loss Sharing
Payments

 

- 13



--------------------------------------------------------------------------------

be made to, GMAC Subsidiaries. GMAC, LLC, Chrysler and UST, for themselves and
on behalf of their permitted successors, covenant and agree not to transfer or
purport to transfer this Agreement, any of their respective rights or
obligations hereunder, in contravention of the terms hereof, and any such
attempted transfer shall be null and void ab initio; provided that any such
transfer or purported transfer by Chrysler that is approved by the Bankruptcy
Court in connection with the Cases shall not be subject to the foregoing.

9.3. Amendments; Waivers. This Agreement may be waived or amended solely by a
writing executed by each of the parties hereto. No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

9.4. Governing Law; Jurisdiction; Venue. This Agreement will be governed by and
construed in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto (a) agrees that all judicial
proceedings brought against any party hereto arising out of or relating to this
Agreement or the transactions contemplated hereby may be brought in the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof, (b) submits for itself and its property in any such legal
action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non exclusive general
jurisdiction of such the courts of the State of New York, the courts of the
United States of America for the Southern District of New York (the “District
Court”), and appellate courts from any thereof, (c) consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same (provided that, for the
avoidance of doubt, each party hereto may move for withdrawal from the
Bankruptcy Court to the District Court) and (d) agrees that notice may be served
upon (i) LLC, Chrysler and GMAC at their respective addresses and in the manner
set forth for notices in Section 8.5 and (ii) UST in accordance with federal
law. To the extent permitted by applicable law, each of the parties hereto
hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the transactions contemplated hereby.

 

- 14 -



--------------------------------------------------------------------------------

9.5. Notices. Any notices delivered pursuant to or in connection with this
Agreement shall be delivered to the applicable parties at the addresses set
forth below:

 

If to GMAC: GMAC LLC

200 Renaissance Center

Detroit, MI 48265

Attention:    GMAC General Counsel Facsimile:    (313) 656-6124

 

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:    David E. Shapiro    Benjamin M. Roth Facsimile:    (212) 403-2000

 

If to LLC:

U.S. Dealer Automotive Receivables Transition LLC

c/o GMAC LLC

200 Renaissance Center

Detroit, MI 48265

Attention:

   GMAC General Counsel

Facsimile:

   (313) 656-6124

 

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:

   David E. Shapiro    Benjamin M. Roth

Facsimile:

   (212) 403-2000

 

If to UST:    The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington DC 20220

Attention:

   Chief Counsel, Office of Financial Stability

Facsimile:

   (202) 927-9225

 

- 15 -



--------------------------------------------------------------------------------

If to Chrysler:

Chrysler LLC

1000 Chrysler Drive

CIMS 485-14-96

Auburn Hills, Michigan 48326

United States of America

Attention:

   General Counsel

Facsimile:

   (248) 512-1772

with a copy to:

 

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention:    John E. Mazey Facsimile:    (214) 969-5100

All notices and other communications provided for herein shall be in writing,
including by e-mail and other electronic means, and shall be delivered by hand,
overnight courier service, certified or registered mail, e-mail or other
electronic means. All notices hereunder shall be effective upon receipt.

9.6. Disclaimer of Guarantee. This Agreement and the Commitment are not intended
to and shall not be deemed to constitute a guarantee by UST or any other agency
or instrumentality of the United States of the payment or performance of any
debt security or any other obligation, indebtedness or liability of LLC of any
kind or character whatsoever.

9.7. Business Day. To the extent that any deadline or date of performance of any
right or obligation set forth herein shall fall on a day other than a Business
Day, then such deadline or date of performance shall automatically be extended
to the next succeeding Business Day.

9.8. Entire Agreement. This Agreement, together with LLC Agreement contains the
entire agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes and cancels all prior agreements, including,
but not limited to, all proposals, term sheets, statements, letters of intent or
representations, written or oral, with respect thereto.

9.9. Remedies. The parties hereto acknowledge that there would be no adequate
remedy at law if the any party fails to perform any of its obligations under
this Agreement and the other parties hereto may be irreparably harmed by any
such failure, and accordingly agree that, in addition to any other remedy to
which any party may be entitled at law or in equity, to the fullest extent
permitted and enforceable under applicable law, each party hereto shall be
entitled to compel specific performance of the obligations of the other
applicable parties in accordance with the terms and conditions hereof.

 

- 16 -



--------------------------------------------------------------------------------

9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument. This Agreement may be executed
by facsimile signature.

[Signature Page Follows]

 

- 17 -



--------------------------------------------------------------------------------

In witness whereof, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the date first set
forth above.

 

THE UNITED STATES DEPARTMENT OF THE

TREASURY

By:     Name:   Title:   GMAC LLC By:     Name:   Title:  

U.S. DEALER AUTOMOTIVE RECEIVABLES

TRANSITION LLC

By:     Name:   Title:   CHRYSLER LLC By:     Name:   Title:  

 

- 18 -



--------------------------------------------------------------------------------

The undersigned acknowledges and agrees that contingent upon and concurrently
with the consummation of a Successful Restructuring Transaction (as defined
herein) in which the undersigned is the purchaser of substantially all of the
assets of Chrysler and its subsidiaries, the undersigned shall agree to assume
Chrysler’s obligations under this Agreement as in effect on the date hereof.

May     , 2009

 

NEW CARCO ACQUISITION LLC

By: Fiat Group Automobiles, S.p.A.,

as Sole Member

By:       Name:   Title:

 

- 19 -